           Case 2:21-cv-00444-APG-DJA Document 1 Filed 03/17/21 Page 1 of 3



1

2
      MICHAEL P. LOWRY, ESQ.
3     Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
4     JONATHAN C. PATTILLO, ESQ.
      Nevada Bar No. 13929
5     E-mail: Jonathan.Pattillo@wilsonelser.com
      6689 Las Vegas Blvd. South, Suite 200
6     Las Vegas, NV 89119
      Tel: 702.727.1400/Fax: 702.727.1401
7     Attorneys for Keolis Transit Services, LLC
8
                                      UNITED STATES DISTRICT COURT
9
                                              DISTRICT OF NEVADA
10

11    Michael Tatum, an individual.                              Case No.: 2:21-cv-444
12                              Plaintiff,
                                                                 Keolis Transit Services, LLC’s Petition
13        vs.                                                    for Removal
14    Keolis Transit Services, LLC, a corporation; DOE
      DRIVER, an individual, DOE INDIVIDUALS I-X;
15    ROE CORPORATIONS I-X,
16                              Defendants.
17
                Keolis Transit Services, LLC petitions to remove this case to the United States District
18
      Court for the District of Nevada from the Eighth Judicial District Court for the State of Nevada.
19
      This petition for removal is signed per Rule 11.
20
                Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per
21
      28 U.S.C. 1332. There are two named parties. Plaintiff alleges he is a resident of New York.1
22
      Keolis Transit Services, LLC is a wholly owned subsidiary of Keolis Transit America, Inc., a
23
      Delaware corporation with its principal place of business in Massachusetts.
24

25

26

27

28
      1
          ECF No. 1-7 at ¶ 1.

     251118888v.2
            Case 2:21-cv-00444-APG-DJA Document 1 Filed 03/17/21 Page 2 of 3




1              The amount in controversy is also satisfied. On March 15, 2021 Plaintiff filed a

2     procedural motion in the state court indicating he sustained an injury to his right shoulder that

3     eventually required surgery and that his medical bills to date are at least $27,692.62.2 Prior cases

4     in this district have concluded damages in this range are sufficient to support diversity jurisdiction.

5     For instance, in Doelamo v. Karl-Heinz the defendant argued more than $75,000 was in dispute

6     because plaintiff alleged “approximately $22,000 in past medical damages, and he argues that it is

7     more likely than not that if Plaintiff is successful on his claims for lost wages, future medical

8     damages for his ‘permanent’ condition(s), past and future pain and suffering, and attorney’s fees,

9     he will recover more than $75,000 total in the case.” This was sufficient to create subject matter

10    jurisdiction.

11            In the Court’s experience, a personal injury claim including $22,000 in past medical
              bills will normally include a plea to a jury for several times this amount in future
12            medical bills, particularly where one alleges a permanent condition related to the
              injury. The Court can conclude this without even considering pain and suffering, lost
13            wages, or attorney’s fees. Considering those measures of damages and fees, as well, it
              is nearly certain that Plaintiff in reality seeks more than $75,000. The Court has little
14            doubt that Plaintiff will ask the jury to award him more than $75,000, whether in this
              Court or in state court.
15

16             In Canonico v. Seals the plaintiff conceded at least $50,000 was in dispute due to past and

17    future medical treatment and property damage.3 “The remaining question is whether more than

18    $25,000 is at stake in the form of pain and suffering, loss of earning capacity, loss of enjoyment of

19    life, compensatory damages, attorney's fees, and costs. It almost certainly is.”
20             Keolis timely petitioned for removal within 30 days of receiving notice that more than

21    $75,000 is disputed in this matter. Attached to this petition are copies of all process, pleadings,

22    and orders served upon Keolis in the state court action.

23    ///

24

25    ///

26

27
      2
28        ECF No. 1-10 at 2.
      3
          No. 2:13-cv-00316, 2013 U.S. Dist. LEXIS 60047 (D. Nev. Apr. 25, 2013).
                                                     -2-
     251118888v.2
         Case 2:21-cv-00444-APG-DJA Document 1 Filed 03/17/21 Page 3 of 3




1             DATED this 17th day of March, 2021.

2

3

4
                                            BY: /s/ Michael P. Lowry
5                                               MICHAEL P. LOWRY
                                                Nevada Bar No. 10666
6                                               JONATHAN C. PATTILLO, ESQ.
                                                Nevada Bar No. 13929
7                                               6689 Las Vegas Blvd. South, Suite 200
                                                Las Vegas, NV 89119
8                                               Attorneys for Keolis Transit Services, LLC
9                                           Certificate of Service
10           Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &
11    Dicker LLP, and that on March 17, 2021, I served Keolis Transit Services, LLC’s Petition for
12    Removal as follows:
13                  by placing same to be deposited for mailing in the United States Mail, in a sealed
                    envelope upon which first class postage was prepaid in Las Vegas, Nevada;
14
                    via electronic means by operation of the Court’s electronic filing system, upon each
15                  party in this case who is registered as an electronic case filing user with the Clerk;
16
        WALEED ZAMAN, ESQ.
17      MICHAEL G. TRIPPIEDI, ESQ.
        2880 S. Jones Blvd., Suite 3
18      Las Vegas, NV 89146
        Attorneys for Michael Tatum
19
20                                       BY:    /s/ Michael Lowry
                                                An Employee of
21

22

23

24

25

26

27

28
                                                      -3-
     251118888v.2
